         Case 1:20-cv-00047-JLS Document 60 Filed 05/18/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 POOL DEALS, LLC,

              Plaintiff,

       v.                                              20-CV-47 (JLS)

 UNITED PARCEL SERVICE, INC.,

              Defendant.


                              DECISION AND ORDER

      Plaintiff Pool Deals, LLC (“Pool Deals”) moved to redact portions of the

transcript of the March 3, 2020 preliminary injunction hearing in this case. See

Dkt. 59. Defendant United Parcel Service, Inc. does not oppose this motion. For the

following reasons, the Court grants Pool Deals’ motion.

      Pool Deals is a privately-held company and an online retailer of pool

products. See Dkt. 59-1, at 1 ¶ 2, 2 ¶ 9. Pool Deals fulfills most of its sales through

third-party suppliers. See id. at 1 ¶ 3. Because its business model depends on

third-party suppliers, Pool Deals’ relationship with those suppliers is critical to

maintaining its market share and continued success in the online swimming pool

retail sector. See id. at 1 ¶ 4. To protect these relationships, Pool Deals keeps its

suppliers’ identities secret. See id. at 2 ¶¶ 5-7.

      The First Amendment affords the public a qualified right of access to court

proceedings and their related records. See N.Y. Civil Liberties Union v. N.Y. City

Transit Auth., 684 F.3d 286, 298 (2d Cir. 2012); Lugosch v. Pyramid Co. of
         Case 1:20-cv-00047-JLS Document 60 Filed 05/18/20 Page 2 of 4




Onondaga, 435 F.3d 110, 120 (2d Cir. 2006). Accordingly, the Court may restrict

public access to records of its proceedings only after making “specific, on the record

findings . . . demonstrating that [restriction] is essential to preserve higher values

and is narrowly tailored to serve that interest.” Lugosch, 435 F.3d at 120 (quoting

In re N.Y. Times Co., 828 F.2d 110, 116 (2d Cir. 1987)) (internal quotations

omitted). Because Pool Deals asks the Court to redact portions of the transcript of

court proceedings, the First Amendment’s presumptive right of access applies. See

N.Y. Civil Liberties Union, 684 F.3d at 298.

      First, Pool Deals seeks to redact the identity (individual and company names)

of the referenced supplier. See Dkt. 59-1, at 2 ¶ 8; Dkt. 59-2, at 4, 5, 7. For the

reasons stated in the declaration of Pool Deals’ president, restricting public—and

competitor—access to this information is essential to protect Pool Deals’ market

share. See Dkt. 59-1, at 1-2 ¶¶ 4-7; see also Uni-Systems, LLC v. U.S. Tennis Ass’n,

Inc., No. 17-cv-147, 2019 WL 3753780, at *5 (E.D.N.Y. Aug. 8, 2019) (concluding

that information related to “supplying processes” and “supplier lists” were “within

the scope of protected trade secrets” where the owner made “reasonable effort to

maintain their secrecy”). And the redactions Pool Deals seeks, which are limited to

the individual’s and company’s names, are narrowly tailored to protect Pool Deals’

interest in secrecy.

      Second, Pool Deals seeks to redact its financial information that appears in

the transcript. See Dkt. 59-1, at 2 ¶ 9. Because Pool Deals is a privately held

company, the public’s right of access to its financial information is weak and does



                                           2
         Case 1:20-cv-00047-JLS Document 60 Filed 05/18/20 Page 3 of 4




not outweigh Pool Deals’ interest in keeping such information private. See In re

Keurig Green Mountain Single-Serve Coffee Anti-Tr. Litig., No. 14-MC-2542, 2014

WL 12772236, at *2 (S.D.N.Y. Nov. 5, 2014) (“Financial records of a wholly owned

business . . . will weigh more heavily against access than conduct affecting a

substantial portion of the public.” (quoting United States v. Amodeo, 71 F.3d 1044,

1051 (2d Cir. 1995) (internal quotations omitted)). Pool Deals seeks to redact only

the dollar amount of its 2019 revenue and the dollar amount of its 2018 profits. 1

See Dkt. 59-1, at 2 ¶ 9; Dkt. 59-2, at 3, 6. Therefore, these redactions are narrowly

tailored to protect Pool Deals’ interest in confidentiality.

      The Court recognizes that Pool Deals’ motion seeks to seal information that

was stated on the record at a public court proceeding. This fact does not inhibit the

Court’s ability to redact limited portions of the transcript. See In re Keurig, 2014

WL 12772236, at *1-*2 (granting motion to seal portions of transcript of proceedings

that occurred in open courtroom); Exelis, Inc. v. SRC, Inc., No. 12-cv-858, 2013 WL

5464706, at *1-*2 (N.D.N.Y. Sept. 30, 2013) (granting motion to redact portions of

transcript of proceedings that occurred in open courtroom, over defendant’s

argument that redactions were already publicly disclosed in open court). Here, as

in Exelis, the courtroom was open, but no members of the public attended. See



1Pool Deals also seeks to redact the dollar estimate of the disputed shipping
charges. See Dkt. 59-2, at 6. Alone, this dollar amount would not require redaction.
But, when considered in context, this dollar amount allows the reader to ascertain
Pool Deals’ 2018 profits. Accordingly, Pool Deals’ interest in redacting this figure
outweighs the public’s interest in access for the same reasons that its interest in
keeping its financial information confidential outweighs the public’s interest.

                                            3
        Case 1:20-cv-00047-JLS Document 60 Filed 05/18/20 Page 4 of 4




Exelis, 2013 WL 5464706, at *1 (noting that “the courtroom . . . was technically open

but was not visited by members of the public at the time”).

      Moreover, the redacted content was not the basis for the Court’s decision on

Pool Deals’ motion for preliminary injunction. Cf. Kairam v. West Side GI, LLC, No.

18-cv-1005, 2018 WL 6712723, at *1 (S.D.N.Y. Nov. 29, 2018) (denying motion to

seal portions of transcript where proposed redactions were “central to the Court’s

recommendation regarding” a party’s claim). The Court granted Pool Deals’ motion

to the extent of the parties’ agreement to extend the temporary restraining order

based on the parties’ agreement, not based on the redacted testimony—or, for that

matter, any testimony. See Dkt. 54.


                                  CONCLUSION


      For the reasons stated above, the Court grants Pool Deals’ motion to redact

certain portions of the transcript of the March 3, 2020 preliminary injunction

hearing (Dkt. 59).



SO ORDERED.


Dated: May 18, 2020
       Buffalo, New York



                                           s/ John L. Sinatra, Jr.
                                          JOHN L. SINATRA, JR.
                                          UNITED STATES DISTRICT JUDGE



                                          4
